UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4634


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD SHANE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00152-RBH-1)


Submitted:   February 19, 2015            Decided:   March 3, 2015


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After finding that Ronald Shane Johnson had violated

the terms of his supervised release, the district court revoked

release    and    imposed      an     eight-month        term      of     imprisonment.

Johnson    now    appeals.          His    attorney     has       filed    a    brief   in

accordance    with    Anders    v.        California,       386    U.S.    738    (1967),

raising two issues but concluding that there are no meritorious

grounds for appeal.         Johnson was advised of his right to file a

pro se supplemental brief but did not file such a brief.                                 We

affirm.

            Johnson admitted committing four of the five charged

release violations and did not contest the fifth.                         Accordingly,

we conclude that the court did not clearly err when it found

that he had violated the conditions of release.                                See United

States v. Miller, 557 F.3d 910, 914 (4th Cir. 2009).                              Nor did

the court abuse its discretion in deciding to revoke release.

See United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999).

            Johnson’s sentence falls below the statutory maximum

of   two   years     and     within        the     policy     statement         range    of

five-twelve      months.       Further,          the   district      court      took    the

statutory sentencing factors into consideration when determining

the sentence.        Finally, the court provided sound grounds for

selecting the sentence.             We conclude that the sentence is not



                                            2
plainly unreasonable.           See United States v. Crudup, 461 F.3d

433, 439-40 (4th Cir. 2006).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm.           This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                       If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may then move

in   this   court   for       leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy of the motion was served

on the client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument        would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                           3